UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54733 ELAYAWAY, INC. (Exact name of registrant as specified in its charter) Delaware 20-8235863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1650 Summit Lake Drive, Suite 103 Tallahassee, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (850) 219-8210 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No As of as of May 12, 2013 the registrant had3,612,616,957 shares of its Common Stock, $0.001 par value, outstanding. TABLE OF CONTENTS eLAYAWAY, INC. Part I – Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 36 Item 3 Quantitative and Qualitative Disclosures about Market Risk 39 Item 4 Controls and Procedures 39 Part II – Other Information Item 1 Legal Proceedings 41 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 41 Item 3 Defaults Upon Senior Securities 48 Item 4 Mine Safety Disclosures 49 Item 5 Other Information 49 Item 6 Exhibits 49 2 ITEM 1 Financial Statements eLAYAWAY, INC. and SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, ASSETS Current assets Cash $ $ Segregated cash for customer deposits Other receivable - Prepaid expenses Assets attributable to discontinued operations - Total current assets Property and equipment, net Intangibles, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities Notes and convertible notes, net of discounts and premiums $ $ Notes, convertible notes, and lines of credit payable to related parties, net of discounts Accounts payable Accounts payable to related parties Accrued liabilities Liability to guarantee equity value Deposits received from customers for layaway sales Embedded conversion option liability Total current liabilities Total liabilities Commitments and contingencies (Note 10) Shareholders' deficiency Preferred stock, par value $0.001, 50,000,000 shares authorized Series A preferred stock, $0.001 par value, 1,854,013 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series B preferred stock, $0.001 par value, 2,788,368 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series C preferred stock, $0.001 par value, 3,142,452 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series D preferred stock, $0.001 par value, 1,889,594 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series E preferred stock, $0.001 par value, 10,000,000 shares designated, 7,939,724 and 0 issued and outstanding, respectively (liquidation value $170,602 and $0, respectively) Series F preferred stock, $0.001 par value, 10,000,000 shares designated, 9,848,432 and 0 issued and outstanding, respectively (liquidation value $50,303 and $0, respectively) Series G preferred stock, $0.001 par value, 1,000,000 shares designated, 1,000,000 and 0 issued and outstanding, respectively (liquidation value $1,000 and $0, respectively) - Common stock, par value $0.001, 1,000,000,000 shares authorized, 2,085,891,879 and 634,308,656 shares issued, issuable and outstanding, respectively, and (107,142,857 and 73,360,937 shares issuable, respectively) Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ See accompanying notes to unaudited consolidated financial statements. 3 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Operations For the Three Months Ended March 31, Sales $ $ Cost of sales Selling, general and administrative expenses (includes $126,218 and $374,821 for the three months ended March 31, 2013 and 2012, respectively, of stock-based compensation and settlements) - - Loss from continuing operations ) ) Other income (expense) Interest expense ) ) Change in fair value of embedded conversion option liability Loss on issuance of common stock ) - Loss on conversion of debt into common stock ) - Total other income (expense), net ) ) Net loss from continuing operations ) ) Net loss from discontinued operations - ) Net loss $ ) $ ) Basic and diluted net loss per share - continuing operations $ ) $ ) Basic and diluted net loss per share - discontinued operations $
